DLD-211                                                      NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                       No. 12-4330
                                       ___________

                               ELLEN ANNETTE GILBOY,
                                              Appellant

                                             v.

                                ROBERT J. MELLOW,
                                  Former State Senator
                        ____________________________________

                   On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                              (D.C. Civil No. 12-cv-01237)
                   District Judge: Honorable Christopher C. Conner
                     ____________________________________

              Submitted for Possible Dismissal due to Jurisdictional Defect or
       Pursuant to 28 U.S.C. § 1915(e)(2)(B), for Leave to Proceed In Forma Pauperis,
        and for Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                       April 25, 2013
             Before: AMBRO, SMITH and CHAGARES, Circuit Judges

                             (Opinion filed: June 5, 2013)
                                     _________

                                     OPINION
                                     _________

PER CURIAM

      Ellen Gilboy appeals from the denial of her motion for reconsideration in the United

States District Court for the Middle District of Pennsylvania. We have jurisdiction under 28



                                             1
U.S.C. § 1291,1 and conduct an abuse-of-discretion review of the denial of a post-judgment

motion for reconsideration. Long v. Atlantic City Police Dep’t, 670 F.3d 436, 447-48 (3d Cir.

2012).2

         The District Court, adopting the Report and Recommendation of the assigned

Magistrate Judge, dismissed Gilboy’s complaint as frivolous and for failure to state a claim.

The Court noted that Gilboy’s complaint “makes a number of wide-ranging, seemingly

unconnected, largely speculative, and frequently incredible allegations involving events and

incidents that are alleged to have occurred as far back as 34 years ago.” R&R, dkt. #4 at 8-9.

The Court concluded that Gilboy had “not articulated any civil rights cause of action,” and that

the “lawsuit is frivolous and provides no basis upon which relief could be granted in federal

court,” and that leave to amend would be futile. Id. at 15-16.

         Gilboy then filed a document titled “Motion for Reconsideration,” which contained no

further text. The District Court denied the motion for failure to file a brief, and because the

matter was frivolous. Gilboy then filed a second motion for reconsideration, this time, with a

brief. The brief, however, contained rambling text that appeared to relate only loosely, if at all,

to the narrative of the initial complaint.          As Gilboy did not present any grounds for

reconsideration, the District Court did not abuse its discretion in denying the motion.
1
  Gilboy’s notice of appeal refers only to the November 6, 2012 order that denied her second motion
for reconsideration. The appeal of that order is timely. To the extent Gilboy seeks review of the order
denying her first motion for reconsideration, and/or the order dismissing her complaint as frivolous, we
lack jurisdiction. A sequential motion for reconsideration (“a motion for re-reconsideration”) is not
one of the types of motions listed in Rule 4(a)(4) of the Federal Civil Rules of Procedure that would
toll the time to appeal from the initial judgment, see Turner v. Evers, 726 F.2d 112, 114 (3d Cir. 1984),
and the notice of appeal was not filed within 30 days of either the initial order or the order denying her
first motion for reconsideration. See Fed. R. App. P. 4(a)(1).
2
    Gilboy’s motion to proceed in forma pauperis is granted.
                                                    2
Similarly, as we discern no grounds for this appeal, we will dismiss the appeal pursuant to 28

U.S.C. § 1915(e)(2)(B)(i).




                                              3